Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air conditioner, vehicle, controller, and blower1 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities (additions are underlined, deletions are struck-out):
The specification recites “turning off the vehicle start” multiple times, which is not idiomatic English. The examiner recommends changing the quoted phrase to “turning off the vehicle ignition
Para. 0055 of the instant application (para. 0055 of the PGPUB) recites “Then, by the controller, it is determined whether the vehicle battery condition, the outside temperature, and the A/C operation history conditions are satisfied S202.” This should state “Then, by the controller, it is determined whether the vehicle battery condition, the outside temperature, and the A/C operation history conditions are satisfied S203.”
The specification recites a “Eva core” many times, for example, in para. 0008. “Eva core” is not a term of art. Based on context, the examiner is interpreting this as “evaporator core”, an item known in the art. The examiner recommends changing “eva core” to “evaporator core” in the specification.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6—7, and 11 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 recites “a preset first time” in line 10 of the claim, which should be “a first preset 
Claim 4 recites “the outside ambient air temperature” in lines 3—4 of the claim, which should be “the ambient air temperature” to have proper antecedent basis.
Claim 4 recites the limitation “the battery” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. To resolve this antecedent basis issue, the examiner is interpreting the claim as follows (including a resolution to the other claim objection for this claim):
The after-blow control method of claim 2, further comprising:
providing a battery;
wherein the operation condition of the after-blow function is satisfied when a state of charge (SOC) of the battery is equal to or greater than 70%, the 
Claim 6 recites “the first time, the second time” in lines 4—5, which should be “the first preset time, the second preset time” to have proper antecedent basis.
Claim 7 recites “in response to determining that the operation condition of the after-blow function is not satisfied”. The examiner believes that the applicant intended for the quoted phrase to be “in response to determining that the battery status of the after-blow function is not satisfied” as the previous clause discussed the battery status and claim 2 (which claim 7 does not depend on) stated that the battery status was part of the operation condition. No change is necessarily needed on this point, which is being brought to the applicant’s attention in case the claim was not drafted as intended.
Claim 11 recites the limitation “the battery” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. To resolve this antecedent basis issue, the examiner is interpreting the claim as if “providing a battery;” was added in a new line immediately after “further comprising:” and before “the operation condition of the after-blow function includes a battery status of the vehicle”.
Claim 11 recites the limitation “a battery status” in line 2 of the claim. The examiner believes this should be “a battery status condition” to provide proper antecedent basis for “the battery status condition” in claim 11, lines 5, 10, 12, and 14.
Appropriate correction is required.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “after-blow function” in claims 1—4, 6—7, and 10—14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para. 0008 of the specification describes an after-blow control method that operates the air conditioner blower. The examiner considers the blower a necessary component for the “after-blow function”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7—9, 11—12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 7 and 14 contain the trademark/trade name “blue link”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Hyundai’s Bluelink service (https://www.hyundaiusa.com/us/en/blue-link) and, accordingly, the identification/description is indefinite. The examiner is interpreting “blue link” in this application as “remote device application”.
Claim 7 recites the limitation “the after-blower” in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as no “after-blower” was mentioned previously. The examiner is interpreting the last clause of claim 7 as “displaying a blower non-operation alarm through a blue link, and not operating the after-blow function when the blue link alarm is set”, which resolves the antecedent basis issue.
Claim 14 introduces “a driver” more than once. It is unclear if "a driver" in line 5 and line 6 are the same. The examiner is interpreting the claim as if “a driver” in line 6 was “the driver”, which resolves the antecedent basis issue.
Claim 14 introduces “a blue link” more than once. It is unclear if "a blue link" in line 5 and line 7 are the same. The examiner is interpreting the claim as if “a blue link” in line 7 was “the blue link”, which resolves the antecedent basis issue. (Per the earlier 112(b) rejection for “blue link”, the examiner is further interpreting “a blue link” in line 7 as “the remote device application”.)
Claim(s) 8—9 is/are rejected based on dependency on one or more rejected claims.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04).
Regarding claim 1, Umebayashi discloses:
An after-blow control method for an air conditioner of a vehicle, comprising:
turning on an after-blow function applied to the vehicle and turning off an ignition of the vehicle (Umebayashi, fig. 13: S11; the after-blow function is the flow chart in fig. 13, which starts with S11.);
determining, by a controller, whether an operation condition of the after-blow function is satisfied (Umebayashi, fig. 13: S13; para. 0086: “Next, it is judged whether or not a detection value of the sensor (the compartment temperature sensor not shown in this embodiment) for detecting a parameter, which rises according to a rise of the compartment air temperature, is not less than a predetermined threshold value (S 13).”);
in response to determining that the operation condition of the after-blow function is satisfied, determining, by the controller, whether a preset first time has elapsed after the ignition of the vehicle is turned off (Umebayashi, fig. 13: S12);
in response to determining that the first preset time has elapsed after the ignition of the vehicle is turned off, operating, by the controller, the after-blow function at a preset intensity for a second preset time (Umebayashi, fig. 13: S14 to S16); and
terminating, by the controller, the after-blow function after the second preset time elapses or when the ignition of the vehicle is turned on (Umebayashi, fig. 13: S18; para. 0085: “when the engine is being operated, the control shown in FIG. 13 is stopped”).
Umebayashi fails to explicitly teach:
in response to determining that the operation condition of the after-blow function is satisfied, displaying an after-blower symbol after the ignition of the vehicle is turned off.
in response to determining that the first preset time has elapsed after the ignition of the vehicle is turned off, displaying the after-blower symbol.
Stein (in the field of vehicle ventilation) teaches:
in response to determining that the operation condition of the after-blow function is satisfied, displaying an after-blower symbol after the ignition of the vehicle is turned off (Stein, col. 7, lines 31-33: “LED 52 is used as an indicator to provide visual queues that the circuit is active as the process of the present invention is carried out”; the LED is used only when the method of drying condensate of Stein is active, so it turns on in response to the operating condition being satisfied.);
in response to determining that the first preset time has elapsed after the ignition of the vehicle is turned off, displaying the after-blower symbol (Stein, col. 7, lines 31-33: “LED 52 is used as an indicator to provide visual queues that the circuit is active as the process of the present invention is carried out”; the LED is used only when the method of drying condensate of Stein is active, so it would remain on as the method is still active.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Add a LED to show whether the drying process represented by Umebayashi fig. 13 is active.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Provide visual queries that the drying process is active (Stein, col. 7, lines 31-33) as it would be difficult to know otherwise.
Regarding claim 3, the combined teachings teach:
The after-blow control method of claim 1, further comprising:
in response to determining that the operation condition of the after-blow function is not satisfied or the first preset time has not elapsed after the ignition of the vehicle is turned off, not operating the after-blow function (Umebayashi, fig. 13: S12 to NO, S13 to NO).
Regarding claim 10, the combined teachings teach:
The after-blow control method of claim 1, wherein:
in turning on the after-blow function and turning off the ignition of the vehicle start, the after-blow function is automatically turned on according to a condition preset by a driver of the vehicle (Umebayashi, para. 0094: “This flow chart [fig. 13] is executed at all times while electric power is being supplied from the battery.” Therefore, the function shown in fig. 13 does not need to be activated separately; it is active all the time such that the after-blow function is automatically turned on in response to the engine stopping and the operation condition, which is a condition preset by the driver as the AC is turned on and off by the driver.)
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 1 and further in view of Kim (US20130145647A1, published on 2013-06-13) and Jang (KR100734806B1, published on 2007-07-03).
Regarding claim 2, the combined teachings teach:
The after-blow control method of claim 1.
The combined teachings fail to explicitly teach:
the operation condition of the after-blow function includes a battery status of the vehicle, an ambient air temperature outside of the vehicle, and an operation history of the air conditioner.
Stein (in the field of vehicle ventilation) teaches:
the operation condition of the after-blow function includes an ambient air temperature outside of the vehicle (Stein, fig. 3: “Sense Ambient Temp.” and “> 60 F”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify S13 of Umebayashi to also require that the ambient temperature is above 60 F to operate the after-blow function.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better determine whether the AC was operating and producing condensation (Stein, fig. 3: “A/C must have been operating” and “A/C system must not have been operating”).
Kim (in the field of vehicle ventilation) teaches:
the operation condition of the after-blow function includes a battery status of the vehicle (Kim, fig. 1: S10).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify S13 of Umebayashi to also require that the battery voltage be above a reference voltage to operate the after-blow function.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ensure that the blower has sufficient power to dry the evaporator (Kim, para. 0036).
Jang (in the field of vehicle ventilation) teaches:
the operation condition of the after-blow function includes an operation history of the air conditioner (Jang translation, lines 297—300: “Here, the reason for detecting whether the accumulated operation time t1 of the air conditioner has elapsed for 3-7 minutes is to prevent unnecessary consumption of power of the battery 5 when the air conditioner is operated but the operation time is very short and the air conditioner is operated and the air blower 3 for the evaporator is operated after main and stopping, even though dew is not formed on the evaporator.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify S13 of Umebayashi to only operate the after-blow function if the air conditioner has been used for more than 3 minutes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent unnecessary consumption of power from the battery.
Regarding claim 4, the combined teachings teach:
The after-blow control method of claim 2, wherein:
the operation condition of the after-blow function is satisfied when the outside ambient air temperature is equal to or greater than 15°C (Stein, fig. 3: “Sense Ambient Temp.” and “> 60 F”).), and the operation history of the air conditioner is equal to or greater than 30 seconds (Jang translation, lines 297—300: “Here, the reason for detecting whether the accumulated operation time t1 of the air conditioner has elapsed for 3-7 minutes is to prevent unnecessary consumption of power of the battery 5 when the air conditioner is operated but the operation time is very short and the air conditioner is operated and the air blower 3 for the evaporator is operated after main and stopping, even though dew is not formed on the evaporator.”).
The combined teachings fail to explicitly teach:
the operation condition of the after-blow function is satisfied when a state of charge (SOC) of the battery is equal to or greater than 70%.
As taught by Kim (para. 0036), the battery state of charge is nothing more than a result effective variable able to be optimized in order to achieve a recognized result: “Typically, the reference voltage at the battery determining step S10 may be previously properly set based on an experiment in consideration of the power of the battery consumed to dry the evaporator 7.” While the battery voltage is not the same as the state of charge, it is recognized in the art that the state of charge is directly related to the battery voltage, and thus setting a reference voltage per Kim inherently also sets a reference state of charge. A person having ordinary skill in the art would recognize that the reference voltage should be set to ensure that the battery has sufficient power to dry the evaporator and leave additional power for other uses. Accordingly, the reference voltage would need to be optimized. A person of ordinary skill in the art would have a reasonable expectation of success as long as the battery’s overall capacity is more than sufficient to power the blower, and this is the typical case. See MPEP 2144.05.II.A‐B for obviousness rejections involving routine optimization.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 1 and further in view of Isshi (JP2011068155A, published on 2011-04-07).
Regarding claim 5, the combined teachings teach:
The after-blow control method of claim 1.
The combined teachings fail to explicitly teach:
wherein: the first preset time and the second preset time are each 30 minutes.
Stein (in the field of vehicle ventilation) teaches:
wherein: the first preset time is 30 minutes (Stein, col. 8, lines 62—63: “First, the program simply delays for an initial 30 minute period.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Setting the predetermined period of time in S73 of Umebayashi to 30 minutes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Allow condensation to evaporate and saturate the air (Stein, col. 8, lines 63—66: “This allows condensation that has formed on the heat exchanger and other surfaces within the air conditioning system to begin to evaporate and saturate the air within the duct work of the air conditioning system.”).
Isshi (in the field of vehicle ventilation) teaches:
wherein: the second preset time is 30 minutes (Isshi, para. 0093: “If the outdoor temperature is -3°C and the outdoor humidity is 90%, the predetermined time is 30 minutes.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Setting the predetermined period of time in S76 of Umebayashi to 30 minutes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Remove all odor from the evaporator (Isshi, para. 0093: “step S46 predicts how many minutes it will take to reach the level where no odor from the evaporator 7 is felt. The higher the outdoor temperature, the shorter the drying time.”)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 1 and further in view of Esposito (US20150375599A1, published on 2015-12-31).
Regarding claim 6, the combined teachings teach:
The after-blow control method of claim 1.
The combined teachings fail to explicitly teach:
before turning on the after-blow function and turning off the ignition of the vehicle, setting, by a driver, the operation condition of the after-blow function, the first time, the second time, and the preset intensity.
Esposito (in the field of vehicle ventilation) teaches:
before turning on the after-blow function and turning off the ignition of the vehicle, setting, by a driver, the operation condition of the after-blow function, the first time, the second time, and the preset intensity (Esposito, para. 0022: “The speed of the fans and the duration of its use may be regulated by the user.” While Esposito does not teach setting the first time and second time separately, a person of ordinary skill would understand that any fan time could be set from Esposito’s disclosure.).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Providing a user interface to set the first time, second time, and preset intensity.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Adjust the fan times and intensity to consider user preferences.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) and Esposito (US20150375599A1, published on 2015-12-31) as applied to claim 6 and further in view of Kim (US20130145647A1, published on 2013-06-13) and Bradley (US20180304820A1, published on 2018-10-25).
Regarding claim 7, the combined teachings teach:
The after-blow control method of claim 6, further comprising:
in response to determining that the operation condition of the after-blow function is not satisfied, setting, by the driver, whether to turn on the ignition of the vehicle (Umebayashi, fig. 13: S13 to “No” to “End” back to “Start” to S11: “E/G ON”);
in response to determining that the operation condition of the after-blow function is not satisfied, setting, by the driver, whether to turn on the ignition of the vehicle (Umebayashi, fig. 13: S13 to “No” to S11, where the driver can set whether to turn the ignition of the vehicle or not).
The combined teachings fail to explicitly teach:
in response to determining that the first preset time has elapsed after the ignition of the vehicle is turned off, determining, by the controller, whether a battery status of the vehicle is satisfied;
determining, by the controller, whether a blue link alarm is set when the ignition of the vehicle is set to not turn on; and
displaying a blower non-operation alarm through a blue link, and non-operating the after-blower when the blue link alarm is set.
Kim (in the field of vehicle ventilation) teaches:
in response to determining that the first preset time has elapsed after the ignition of the vehicle is turned off, determining, by the controller, whether a battery status of the vehicle is satisfied (Kim, fig. 1: S10);
non-operating the after-blower when the battery status of the vehicle is not satisfied (Kim, fig. 1: S10 to “No”; Annotated to note difference from claim as originally written. The next reference will show how the limitation as originally written is satisfied.)
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify S13 of Umebayashi to also require that the battery voltage be above a reference voltage to operate the after-blow function.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ensure that the blower has sufficient power to dry the evaporator (Kim, para. 0036).
Bradley (in the field of vehicle controls) teaches:
determining, by the controller, whether a blue link alarm is set when the ignition of the vehicle is set to not turn on (Bradley, para. 0015: “the controller is configured to send an alert to the mobile device when the vehicle battery state of charge is below a threshold”. A person of ordinary skill would understand that alarms on mobile devices are usually optional so it would be necessary for a controller, either in the mobile device or the vehicle, to determine whether the alarm is set.); and
displaying a blower non-operation alarm through a blue link (Bradley, para. 0015: “the controller is configured to send an alert to the mobile device when the vehicle battery state of charge is below a threshold”), and non-operating the after-blower when the blue link alarm is set (The part of this rejection in view of Kim disables the after-blower when the battery voltage is below a certain level, which corresponds to when the blue link alarm is active/set, so this limitation is met in the combination.).
The combined teachings can be modified to meet this/these limitation(s) as follows:
The controller can be configured to optionally have battery level alarms send to a mobile device in response to voltage dropping below a predetermined level.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ensure that the blower has sufficient power to dry the evaporator.
Claim(s) 8—9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04), Esposito (US20150375599A1, published on 2015-12-31), Kim (US20130145647A1, published on 2013-06-13) and Bradley (US20180304820A1, published on 2018-10-25) as applied to claim 7, and further in view of Kim ‘855 (US20190381855A1, published on 2019-12-19).
Regarding claim 8, the combined teachings teach:
The after-blow control method of claim 7.
The combined teachings fail to explicitly teach:
after displaying the after-blower symbol after the ignition of the vehicle is turned off, switching, by the controller, to an indoor air mode or an outside air mode of the air conditioner.
Kim ‘855 (in the field of vehicle ventilation) teaches:
after displaying the after-blower symbol after the ignition of the vehicle is turned off (the after-blower symbol displays whenever the blower is active in the after blower mode, and the next limitation will occur after wards, and when the blower is active but not in the after-blower mode), switching, by the controller, to an indoor air mode or an outside air mode of the air conditioner (Kim ‘855 para 0011: “operating an air circulation device of the vehicle in an outdoor air circulation mode only when the external air quality of the vehicle is excellent by determining an outdoor air condition of the vehicle based on an external fine dust concentration of the vehicle”; para. 0065: “when the outdoor air condition of the vehicle 103 is not good according to the determined result, the vehicle control apparatus 102 may set the air circulation mode to the indoor air circulation mode and operate an air circulation apparatus of the vehicle 103 in the indoor air circulation mode, thereby circulating the air only in the vehicle 103 without inflow external air having a poor quality”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the control scheme so that in a flow chart representation, right before Umebayashi fig. 13 S15, insert Kim ‘855 fig. 9 so that the blower is operated in the outdoor or indoor mode depending on the external fine dust concentration.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce exposure of vehicle occupants to pollution.
Regarding claim 9, the combined teachings teach:
The after-blow control method of claim 8, wherein:
switching to the indoor air mode or the outside air mode is determined based a level of outdoor air pollution or a level of indoor fine dust (Kim ‘855 para 0011: “operating an air circulation device of the vehicle in an outdoor air circulation mode only when the external air quality of the vehicle is excellent by determining an outdoor air condition of the vehicle based on an external fine dust concentration of the vehicle”).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 10 and further in view of Kim (US20130145647A1, published on 2013-06-13) and Jang (KR100734806B1, published on 2007-07-03).
Regarding claim 11, the combined teachings teach:
The after-blow control method of claim 10.
The combined teachings fail to explicitly teach:
the operation condition of the after-blow function includes a battery status of the vehicle, an ambient air temperature outside of the vehicle, in response to determining that the battery status condition is not satisfied, determining, by the controller, whether an engine of the vehicle is in an ON state;
in response to determining that the engine is in the ON state, operating, by the controller, an alternator to generate an electric power until a state of charge (SOC) of the battery reaches a predetermined level or more;
determining, by the controller, whether the battery status condition is satisfied after the engine is turned off;
in response to determining that the battery status condition is not satisfied after the engine is turned off, turning on the engine and operating the alternator; and
in response to determining that the battery status condition is satisfied after the engine is turned off, operating the after-blow function.
Stein (in the field of vehicle ventilation) teaches:
the operation condition of the after-blow function includes a battery status of the vehicle (Stein, fig. 3: “<12 volts”) and an ambient air temperature outside of the vehicle (Stein, fig. 3: “sense ambient temp.”), in response to determining that the battery status condition is not satisfied, determining, by the controller, whether an engine of the vehicle is in an ON state (Stein, fig. 3: “vehicle engine must have been switched off”);
in response to determining that the engine is in the ON state, operating, by the controller, an alternator to generate an electric power until a state of charge (SOC) of the battery reaches a predetermined level or more (Stein, col. 3, lines 34—36: “, if the vehicle's engine is operating and the battery is being charged by the alternator, the ignition voltage typically will be above 13 volts and usually about 13.2 volts”);
determining, by the controller, whether the battery status condition is satisfied after the engine is turned off (Stein, fig. 3: “vehicle engine must have been switched off” leads to “<12 volts”);
in response to determining that the battery status condition is not satisfied after the engine is turned off (Stein, fig. 3: “<12 volts” to “Yes”), turning on the engine (“Stop. Wait for engine to restart”) and operating the alternator (Stein, col. 3, lines 34—36: “, if the vehicle's engine is operating and the battery is being charged by the alternator, the ignition voltage typically will be above 13 volts and usually about 13.2 volts” The alternator operates whenever the engine operates.); and
in response to determining that the battery status condition is satisfied after the engine is turned off, operating the after-blow function (Stein, fig. 3: “<12 volts” to “No” to “Operate blower for 10 seconds”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the control scheme of the combined teachings so that in a flow chart representation of the control scheme, Stein’s fig. 3 from “initialize ports/flags on engine start-up” through “<12 volts” is inserted into fig. 13 of Umebayashi (modified per claim 10) between S13 and S14.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better determine whether the AC was operating and producing condensation (Stein, fig. 3: “A/C must have been operating” and “A/C system must not have been operating”).
Ensure that the blower has sufficient power to dry the evaporator (per the battery voltage).
Jang (in the field of vehicle ventilation) teaches:
the operation condition of the after-blow function includes an operation history of the air conditioner (Jang translation, lines 297—300: “Here, the reason for detecting whether the accumulated operation time t1 of the air conditioner has elapsed for 3-7 minutes is to prevent unnecessary consumption of power of the battery 5 when the air conditioner is operated but the operation time is very short and the air conditioner is operated and the air blower 3 for the evaporator is operated after main and stopping, even though dew is not formed on the evaporator.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify S13 of Umebayashi (modified per above) to only operate the after-blow function if the air conditioner has been used for more than 3 minutes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent unnecessary consumption of power from the battery.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 10 and further in view of Higuchi (US20150183291A1, published on 2015-07-02).
Regarding claim 12, the combined teachings teach:
The after-blow control method of claim 10, further comprising:
The combined teachings fail to explicitly teach:
when the vehicle is an electric vehicle (EV) including a low voltage battery and a high voltage battery, determining, by the controller, whether a condition of a low voltage battery status of the EV is satisfied;
in response to determining that the condition of the low voltage battery status of the EV is not satisfied, supplying power from the high voltage battery to the low voltage battery; and
in response to determining that the condition of the low voltage battery status of the vehicle is satisfied, operating the after-blow function.
Higuchi (in the field of vehicle ventilation) teaches:
when the vehicle is an electric vehicle (EV) including a low voltage battery (Higuchi, fig. 1, low voltage battery 1) and a high voltage battery (Higuchi, fig. 1, high voltage battery 2), determining, by the controller, whether a condition of a low voltage battery status of the EV is satisfied (Higuchi, para. 0024: “When remaining power of the high voltage battery 2 is sufficiently large, the converter 6 charges the low voltage battery 7 such that the remaining power of the low voltage battery 7 maintains at a target level.”);
in response to determining that the condition of the low voltage battery status of the EV is not satisfied, supplying power from the high voltage battery to the low voltage battery (Higuchi, para. 0024: “When remaining power of the high voltage battery 2 is sufficiently large, the converter 6 charges the low voltage battery 7 such that the remaining power of the low voltage battery 7 maintains at a target level.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
An electric vehicle is used instead of the ICE vehicle of Umebayashi. The battery powering the blower corresponds to the low voltage battery of Higuchi. Instead of charging this battery with an alternator as is common in ICE vehicles (see for example Stain on this), the electric vehicles high voltage battery will be used to directly charge the low voltage battery. The “target level” would be measured as a voltage, as is common in the art.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Use the control scheme of Umebayashi in view of Stein in an electric vehicle.
Stein (in the field of vehicle ventilation) teaches:
in response to determining that the condition of the low voltage battery status of the vehicle is satisfied, operating the after-blow function (Stein, fig. 3, “<12 volts” to S15: “operate blower”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the control scheme of the combined teachings so that in a flow chart representation of the control scheme, the “<12 volts” condition from Stein’s fig. 3 is inserted into fig. 13 of Umebayashi (modified per claim 10) between S13 and S14. If the answer is yes, then go back to the start; if no, then go to S14. In view of the previous modification in view of Higuchi, in this modified control scheme, the blower will not operate until the high voltage battery recharges the low voltage battery sufficiently.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ensure that the blower has sufficient power to dry the evaporator (per the battery voltage).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 10 and further in view of Higuchi (US20150183291A1, published on 2015-07-02) and Ichishi (US20110067422A1, published 2011-03-24).
Regarding claim 13, the combined teachings teach:
The after-blow control method of claim 10, further comprising:
in response to determining that the operation condition of the after-blow function is satisfied, immediately operating the after-blow function (Umebayashi, fig. 13, S13 to S15).
The combined teachings fail to explicitly teach:
when the vehicle is an electric vehicle (EV) including a low voltage battery and a high voltage battery,
determining, by the controller, whether the EV is being charged;
in response to determining that the EV is being charged, determining, by the controller, whether the operation condition of the after-blow function is satisfied; and
in response to determining that the EV is not charging or the operation condition of the after-blow function is not satisfied, not operating the after-blow function.
Higuchi (in the field of vehicle ventilation) teaches:
when the vehicle is an electric vehicle (EV) including a low voltage battery (Higuchi, fig. 1, low voltage battery 1) and a high voltage battery (Higuchi, fig. 1, high voltage battery 2).
The combined teachings can be modified to meet this/these limitation(s) as follows:
An electric vehicle is used instead of the ICE vehicle of Umebayashi. The battery powering the blower corresponds to the low voltage battery of Higuchi.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Use the control scheme of Umebayashi in view of Stein in an electric vehicle.
Ichishi (in the field of vehicle ventilation) teaches:
determining, by the controller, whether the EV is being charged (Ichishi, para. 0262: “when it is determined that there is power supply from outside”; fig. 12: S264);
in response to determining that the EV is being charged, determining, by the controller, whether the operation condition of the after-blow function is satisfied (This claim limitation could be satisfied by adding the step to check whether the EV is being charged before the battery check of Stein. If the EV is being charged, there is no need for the battery check, so that step will be skipped, and the other operating conditions will then be checked in order to only operate the blower when needed to maintain the advantages of the combined teachings. This would be understood by a person of ordinary skill despite not being explicitly stated by Ichishi.); and
in response to determining that the EV is not charging or the operation condition of the after-blow function is not satisfied, not operating the after-blow function (Ichishi, fig. 12: S264 to “No”, bypassing S265 where the blower is operated).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding the step to check whether the EV is being charged before the battery check of Stein. If the EV is being charged, there is no need for the battery check, so that step will be skipped, and the other operating conditions will then be checked in order to only operate the blower when needed to maintain the advantages of the combined teachings.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Operate the blower when external power is available, even if the low voltage battery does not have sufficient charge. This will prevent odor and mold in a wider variety of situations.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US20040194913A1, published on 2004-10-07) in view of Stein (US5899082A, published on 1999-05-04) as applied to claim 10 and further in view of Shen (US20180304719A1, published on 2018-10-25) and Hanson (US5275011A, published on 1994-01-04).
Regarding claim 14, the combined teachings teach:
The after-blow control method of claim 10.
The combined teachings fail to explicitly teach:
in response to determining that the operation condition of the after-blow function is not satisfied, transmitting the operation condition of the after-blow function and a non-operating state to a driver via a blue link;
determining, by the controller, whether there is an input from a driver to operate the after-blow function through a blue link;
in response to determining that there is the input from the driver, determining whether a battery status condition is satisfied;
in response to determining that the battery status condition is satisfied, operating the after-blow function and notifying an operation state through the blue link; and
in response to determining that the battery status condition is not satisfied, turning on the ignition of the vehicle.
Shen (in the field of vehicle ventilation) teaches:
in response to determining that the operation condition of the after-blow function is not satisfied, transmitting the operation condition of the after-blow function and a non-operating state to a driver via a blue link (Shen, para. 0082: “The current air purge status is shown via text “air purge in progress” to remind a user that air purge is not completed at this time.” A person of ordinary skill would understand that the status will be transmitted both in response to the air purge not being operated and in response to the air purge being operated and is different in each case.);
determining, by the controller, whether there is an input from a driver to operate the after-blow function through a blue link (Shen, para. 0082: “In some embodiments, the air purge indication device 86 may include an air purge switch 180 to start and stop the air purge.”);
in response to determining that there is the input from the driver, determining whether a battery status condition is satisfied (Shen, fig. 3: input is S110, condition is S120. A person of ordinary skill would understand that the ventilation condition of Shen would advantageously be that of the combined teachings, which includes a battery status condition.);
in response to determining that the battery status condition is satisfied, operating the after-blow function and notifying an operation state through the blue link (Shen, fig. 3: S130 and S170. Also see Shen, para. 0082: “The current air purge status is shown via text “air purge in progress” to remind a user that air purge is not completed at this time.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
A mobile app as shown by Shen could be used, taking information from the air conditioning control panel of Umebayashi.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve user convenience by notifying the user remotely of the vehicle temperature so they can take steps to prevent odor development remotely.
Hanson (in the field of vehicle ventilation) teaches:
in response to determining that the battery status condition is not satisfied, turning on the ignition of the vehicle (Hanson, col. 8, lines 5—10: “If the battery voltage is equal to, or less than, the predetermined value, step 228 proceeds to step 222 to start engine 14, as it indicates that battery 126 needs charging, to prevent the output voltage level of battery 126 from falling to a still lower value which may make starting of engine 14 questionable.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modifying the control scheme to start the engine if the battery level drops below that needed to operate the blower.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent odor and mold in a wider variety of situations as the battery will be kept charged in more situations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The blower does not appear explicitly in claim 1 but is enters the claim due to the invocation of 112(f). See 112(f) section of this office action.